DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made to Applicant’s response filed 08/08/2022.
 Claims 1-4, 9, 12, and 14 are pending.
Claim 12 remains withdrawn as being directed to a non-elected group.
Claims 1 and 9 are currently amended.
Claims 5-8, 10, 11, and 13 are cancelled.
Claims 1-4, 9, and 14 are currently under consideration to the extent that they read upon Applicant’s elected species.
NOTE: Applicant elected – 
Green tea in an amount of 0.0005%-0.5% as the polyphenolic antioxidant agent
Dihydrosphingosine (sphinganine) as the sphingosine compound.

Withdrawn Rejections
The rejection of claims 5-8, 10 under 35 U.S.C. 103 as being unpatentable over Kawakami et al (US 2006/0018866) is withdrawn in view of Applicant’s cancellation of said claims.

Rejections Maintained and Made Again – in view of Applicant’s Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 9, and 14 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al (US 2006/0018866).
	Kawakami teaches a composition comprising (A) an ester oil, (B) a sphingosine, (C) an acid compound, (D) cholesterol or phytosterol (see entire document, for instance, Abstract).  The sphingosine (A) is taught as being selected from the group including dihydrosphingosine (see entire document, for instance, [0034]), wherein the sphingosine component is taught as being present in a range of 0.001-10% (see entire document, for instance, [0045]).  Component (B) is taught as being present in amounts including 0.8%, 1%, 5%, etc. (see entire document, for instance, [0086 and [0099]).  Kawakami exemplifies the use of green tea extract in an amount of 0.1% (se entire document, for instance, [0099]).  Kawakami further teaches that component (A) (i.e. the spingosine compound) is present in the oil phase, which is later combined with the aqueous phase (see entire document, for instance, [0066]).  Further, Kawakami teaches that the aqueous phase (which comprises the green tea) is present in an amount of 20-99% (see entire document, for instance, [0063]).  
	Kawakami, while teaching the instantly claimed components, does not directly exemplify the instantly elected dihydrosphingosine and green tea in a singular embodiment.  Further, while Kawakami teaches amounts that overlap or are similar to the instantly claimed amounts, Kawakami does not exemplify in a singular embodiment all of the instantly claimed amounts and ratios.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention, to utilize dihydrosphingosine and green tea in the amounts instantly claimed and within the instantly claimed ratios.  One would have been motivated to do so since Kawakami teaches the usefulness of dihydrosphingosine and green tea in the composition of Kawakami, and further, teaches amounts that either overlap or are similar to the instantly claimed amounts.  It is noted that MPEP 2144.05 states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  Further, MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Additionally, it is noted that MPEP 2144.05 (I) states: Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).
Response to Arguments and Declaration
	It is noted that for the sake of brevity, the Examiner has not restated the arguments directed to Applicant’s previously filed declaration of 03/08/2022, however, the arguments directed to said declaration should be considered maintained.
Applicant argues in the remarks and declaration filed 08/08/2022 that “Applicant is not required to compare the claimed invention with subject matter that does not exist in the prior art.”  Applicant’s argument is not found persuasive in the instant fact pattern.  Specifically, while Applicant is not required to compare the instant claims with subject matter that does not exist in the prior art, if Applicant is desiring to show unexpected results, Applicant is required to compare the claimed invention.  Applicant’s previous declaration utilized amounts that were almost all outside the scope of the instantly claimed invention.  And while Applicant asserts in point B of their response that “the results obtained with phytosphingosine should be interpolated to other claimed sphinosine compounds”, and that “the results attributable to the 8:1 ratio of phytosphingosine to green tea are not anomalous” in point C, and then that “cosmetic cellular testing is probative of cosmetic skin care formulations efficacy”, these points are all predicated on Applicant’s data being commensurate and somewhat predictable.  However, the data is not commensurate and proves not predictable.  Take for instance Table 1:

    PNG
    media_image1.png
    539
    852
    media_image1.png
    Greyscale

Assuming we take Applicant’s data at face value, we have A, B, C, D, E, F as reporting “average percentage inhibition with error” of 28.5 ± 4.5, 14.5 ± 4.5, 30 ± 5, 29.5 ± 1.5, 34 ± 4, 36 ± 12, respectively.  This results in quite interesting data:

Column 1
Column 2



Delta between Average Percentage Inhibition (approx.)
Delta in amount of Phyto in ratio
Delta in amount of Phyto in %
Column 1 divided by column 2
A to B
14
8 times (1:1 to 8:1)
0.0007%
14/8= 1.75
B to C
(-) 15.5
1.25 times (8:1 to 10:1
0.0002%
-15.5/1.25= -12.4
C to D
(-) 0.5
2.5 times (10:1 to 25:1)
0.0015%
-0.5/2.5= -0.2
D to E
(-) 4.5
2 times (25:1 to 50:1)
0.0025%
-4.5/2= -2.25
E to F
(-) 2
2 times (50:1 to 100:1)
0.05%
-2/2= -1


As can be seen above, Applicant’s data shows that one cannot predict (even in amounts that are not within the scope of the instant claims) how the amount of Phyto will change the amount of inhibition.  If a change of 0.0015% (C to D) results in a change of (-)0.5, but then a minute change of 0.0002% (B to C) results in a change of   (-)15.5, and then by reducing the amount by another 0.0007% (A to B) there results a positive change of 14, then Applicant has provided evidence that by making what would be considered insignificant changes to the amounts (such as 0.0007% or 0.0002%) one can have polar opposite effects (positive 14 or negative 15.5).  Therefore, when Applicant claims a range of “about 0.01 to about 3%” in independent claim 1 and asserts that their data, which uses markedly smaller amounts, is indicative of how the large quantities would function, Applicant’s argument is not found persuasive.  There is no evidence supporting that the data provided in the declaration would parallel the dramatically different range in the specification.  Further, even if, arguendo, Applicant’s assertion of the similarity were found persuasive, all that Applicant would have established is that the results are inherently unpredictable and erratic, which does not support a finding of unexpectedness, and further, could raise an issue of enablement since incredibly small amounts of change (such as 0.0002%) can result in dramatic, and unpredictable, changes.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611